NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        APR 9 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

THOMAS FOSKARIS,                                No.    18-16480

                Plaintiff-Appellant,            D.C. No.
                                                2:17-cv-00506-KJD-PAL
 v.

EXPERIAN INFORMATION                            MEMORANDUM*
SOLUTIONS, INC.,

                Defendant-Appellee.

                   Appeal from the United States District Court
                            for the District of Nevada
                    Kent J. Dawson, District Judge, Presiding

                     Argued and Submitted February 12, 2020
                            San Francisco, California

Before: GOULD and MURGUIA, Circuit Judges, and FEINERMAN,** District
Judge.

      Plaintiff-Appellant Thomas Foskaris (“Foskaris”) appeals the district court’s

dismissal of his claims under the Fair Credit Reporting Act (“FCRA”), 15 U.S.C.

§§ 1681e(a), 1681g(a)(1), and denial of leave to amend his complaint. We have


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
            The Honorable Gary Feinerman, United States District Judge for the
Northern District of Illinois, sitting by designation.
jurisdiction under 28 U.S.C. § 1291 and affirm.

      Foskaris filed a class action complaint against Defendant-Appellee Experian

Information Solutions, Inc. (“Experian”) on behalf of two putative classes of

consumers who submitted fraud alerts to Experian and to whom Experian in turn

sent consumer disclosures that were purportedly deficient. Specifically, Foskaris

alleged that Experian failed to include in its consumer disclosures the “permissible

purpose” behind each soft credit inquiry listed on the disclosures. The district

court granted judgment on the pleadings in favor of Experian, dismissed Foskaris’s

claims with prejudice, and denied Foskaris leave to amend his complaint.

      On appeal, Experian argues for the first time that Foskaris lacks standing to

bring these claims. We are required to consider Experian’s argument because it

implicates our jurisdiction. Laub v. U.S. Dep’t of Interior, 342 F.3d 1080, 1085

(9th Cir. 2003). In the alternative, Experian argues on the merits that the district

court properly dismissed the claims and denied Foskaris’s request for leave to

amend.

      We review de novo whether Foskaris has standing and whether the district

court properly granted Experian’s motion for judgment on the pleadings under

Federal Rule of Civil Procedure 12(c). Yakima Valley Mem’l Hosp. v. Wash. State

Dep’t of Health, 654 F.3d 919, 925 (9th Cir. 2011). “The district court’s denial of

leave to amend the complaint is reviewed for an abuse of discretion.” Cervantes v.


                                          2
Countrywide Home Loans, Inc., 656 F.3d 1034, 1041 (9th Cir. 2011).

      1.     Foskaris argues that he has standing to bring his claim under 15

U.S.C. § 1681g(a)(1) because he suffered an “informational injury,” which in turn

confused him, caused him “out-of-pocket expenses” and “lost time,” and “gave

him an inadequate basis to determine why Experian had disclosed his credit to

others.” We have adopted a two-part test for evaluating whether a plaintiff

suffered an injury-in-fact under the FCRA: “(1) whether the statutory provisions at

issue were established to protect [the plaintiff’s] concrete interests (as opposed to

purely procedural rights), and if so, (2) whether the specific procedural violations

alleged . . . actually harm, or present a material risk of harm to, such interests.”

Robins v. Spokeo, Inc., 867 F.3d 1108, 1113 (9th Cir. 2017). Section 1681g(a)(1)

protects Foskaris’s “concrete interest in accessing important information” about his

credit. See Ramirez v. TransUnion LLC, 951 F.3d 1008, 1029 (9th Cir. 2020); see

also Fed. Election Comm’n v. Akins, 524 U.S. 11, 21 (1998) (“The ‘injury in fact’

that respondents have suffered consists of their inability to obtain information . . .

that, on respondents’ view of the law, the statute requires that [an entity] make

public.”). Foskaris sufficiently pleaded that he suffered a material risk of harm to

such interest when he alleged that he was confused by the lack of information and

was unable to monitor Experian’s disclosure of his credit information to third

parties without the information. See Ramirez, 951 F.3d at 1029–30. Therefore,


                                           3
Foskaris has standing to bring his claim under 15 U.S.C. § 1681g(a)(1).

      2.     The district court properly dismissed Foskaris’s claim under 15 U.S.C.

§ 1681g(a)(1) on the merits because the FCRA does not require Experian to

disclose soft credit inquiry information to Foskaris. Section 1681g(a)(1) requires a

credit reporting agency to disclose to a consumer “[a]ll information in the

consumer’s file at the time of the request.” 15 U.S.C. § 1681g(a)(1).

“[C]onsumer[] file” does not include all information recorded and retained by

Experian about Foskaris; it includes only information “that might be furnished, or

has been furnished, in a consumer report on [Foskaris].” Shaw v. Experian Info.

Sols., Inc., 891 F.3d 749, 759 (9th Cir. 2018) (quoting Cortez v. Trans Union, LLC,

617 F.3d 688, 711–12 (3d Cir. 2010)). Foskaris’s claim fails because he failed to

allege that the soft credit inquiry information that he wanted Experian to disclose

to him “might be furnished, or has been furnished, in a consumer report.” Id. We

therefore affirm the district court’s dismissal of this claim.

      3.     Foskaris also argues that the district court erred in dismissing his

claim under 15 U.S.C. § 1681e(a) because he properly pleaded that Experian

disclosed his credit information to Kohl’s for an impermissible purpose. We agree

with Experian that Foskaris waived this claim. Foskaris’s arguments below

regarding his claim under § 1681e(a) centered on an entirely different factual

predicate. He argued that dismissal was not warranted because he sufficiently


                                           4
pleaded that Experian violated § 1681e(a) by failing to provide certain information

in the consumer disclosures to him.1 The district court then found that § 1681e(a)

does not implicate consumer disclosure requirements and dismissed the claim. On

appeal, Foskaris seeks to completely change the theory of his claim. Because

Foskaris did not sufficiently raise his claim before the district court, his claim is

waived. See In re Hanford Nuclear Reservation Litig., 534 F.3d 986, 1007 (9th

Cir. 2008).

      4.      The district court did not abuse its discretion in denying Foskaris

leave to amend his complaint. Foskaris failed to attach a proposed amended

complaint in violation of the local rules and, more significantly, did not otherwise

explain why the amendment would not be futile; instead, he merely noted that

discovery remained ongoing. Generally, courts must freely grant leave to amend

“when justice so requires,” Eminence Capital, LLC v. Aspeon, Inc., 316 F.3d 1048,

1051 (9th Cir. 2003) (per curiam) (citing Fed. R. Civ. P. 15(a)), and “[d]ismissal

with prejudice and without leave to amend is not appropriate unless it is clear on de

novo review that the complaint could not be saved by amendment,” id. at 1052. It

is not the court’s duty, however, to peruse the record to formulate the parties’



1
  Foskaris does not appeal the district court’s dismissal of his § 1681e(a) claim
insofar as it was based on these allegations. See Aramark Facility Servs. v. Serv.
Emps. Int’l Union, Local 1877, 530 F.3d 817, 824 n.2 (9th Cir. 2008) (noting that a
party waives an argument by failing to adequately brief it).

                                           5
arguments. See Christian Legal Soc’y Chapter of Univ. of Cal. v. Wu, 626 F.3d

483, 488 (9th Cir. 2010) (“Judges are not like pigs, hunting for truffles buried in

briefs.” (quoting Greenwood v. FAA, 28 F.3d 971, 977 (9th Cir. 1994))). Even

now on appeal, Foskaris continues to fail to explain how he would cure the

deficiencies in his pleading. Cf. Eminence Capital, LLC, 316 F.3d at 1053

(reversing district court’s dismissal with prejudice, where plaintiffs identified a

special committee report that would aid them in adding allegations in support of

their securities fraud claim). We therefore conclude that the district court did not

abuse its discretion in denying Foskaris leave to amend his complaint.

      5.     We grant Experian’s motion to strike the extra-record materials

submitted by Foskaris for the first time on appeal, Doc. 25, and deny Foskaris’s

request to take judicial notice of such records. Foskaris failed to show that

consideration of these records is necessary to prevent “a miscarriage of justice.”

Bolker v. Comm’r of Internal Revenue, 760 F.2d 1039, 1042 (9th Cir. 1985)

(noting that the court can consider matters first raised on appeal “in the

‘exceptional’ case in which review is necessary to prevent a miscarriage of justice

or to preserve the integrity of the judicial process.” (quoting United States v.

Greger, 716 F.2d 1275, 1277 (9th Cir. 1983))).

      AFFIRMED.




                                           6